Citation Nr: 1737901	
Decision Date: 09/08/17    Archive Date: 09/19/17

DOCKET NO.  09-30 870	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to increases in the ratings for lumbar spondylosis/degenerative disc disease (currently rated 10 percent prior to March 29, 2014, and 20 percent from that date).

2.  Entitlement to an effective date earlier than August 3, 2009, for the grant of a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1991 to February 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Jackson, Mississippi Department of Veterans Affairs (VA) Regional Office (RO).  In October 2009, a decision review officer hearing was held before the RO; a transcript is in the record.  In his August 2009 VA Form 9, substantive appeal, the Veteran requested a videoconference hearing; in January 2011 correspondence, he withdrew this request.

In December 2013, these matters were remanded for additional development (by a Veterans Law Judge (VLJ) other than the undersigned).  A February 2016 Board decision then denied the Veteran's request for an increased rating and remanded the matter of entitlement to an extraschedular rating.  The Veteran then appealed the February 2016 Board decision to the United States Court of Appeals for Veterans Claims (Court).  A February 2017 Court Order granted the parties' Joint Motion for Remand (Joint Motion) and remanded the claim to the Board for compliance with the instructions included in the Joint Motion.  The case has been returned to the Board for appellate review and is now before the undersigned.

The Board also notes that, although the Veteran perfected appeals concerning entitlement to specially adapted housing, special housing allowance, and an increased rating claim for his service-connected right ankle, those issues are not ripe for adjudication at this time due to pending hearing requests in those matters.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.

REMAND

A preliminary review of the record found that further development is necessary before the claims on appeal can be decided.  Once VA undertakes the effort to provide an examination, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Increased Rating for Lumbar Spondylosis/Degenerative Disc Disease 

The February 2017 Joint Motion determined that the Board's reliance on the March 2014 VA examination was in error, finding that the Board did not provide an adequate statement of reasons and bases for why such examination was adequate.  Specifically, the Joint Motion noted that the March 2014 VA examination was potentially inconsistent in that the VA examiner answered "yes" to the question of whether the Veteran has additional limitation in range of motion of the back following repetitive use testing despite the fact that the measurements provided did not show any additional limitation in range of motion.  Additionally, the Joint Motion noted that the Board's decision failed to adequately address whether the examiner expressed an opinion as to whether pain could significantly limit functional ability during flare-ups or explain why such an opinion was not feasible.  The case was thus remanded to the Board for reconsideration of the evidence of record and a determination as to whether additional evidence is needed.  Considering the foregoing, the Board is remanding the claim for the Veteran to be afforded another VA medical examination regarding the severity of his service-connected back disability.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also Forcier v. Nicholson, 19 Vet. App. 414, 425 (2006) (holding that the duty to ensure compliance with the Court's Order extends to the terms of the agreement struck by the parties that forms the basis of the Joint Motion).

The Board finds a retrospective medical opinion addressing the Veteran's service-connected back disability would be helpful in determining the appropriate disability ratings for the periods on appeal.  The Board recognizes that it may not be possible for a physician to provide an opinion as to the past state of the Veteran's back disability with certainty.  However, if the physician concludes that it is not possible to provide a retrospective opinion without resort to speculation, the reason for this conclusion must be thoroughly explained.  Additionally, the retrospective medical opinion must be reviewed by the AOJ to ensure that it complies with the below remand directives.

Since the time that the claim for an increased evaluation of the service-connected back disability was last before the Board, the Court held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  Thus, the Court clarified the requirements that must be met with respect to orthopedic disability examinations prior to the Board finding that an examination report includes adequate evidence to adjudicate the claim.  Id.  

In this case, a review of the claims file reveals that the July 2008, November 2009, and March 2014 VA spine examinations do not fully comport with the requirements of Correia and therefore may be inadequate.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R.        § 4.59.  Accordingly, a new VA spine examination is necessary for this reason as well.

TDIU

The Veteran seeks an effective date earlier than August 3, 2009, for the grant of TDIU.  He contends that he is entitled to an earlier effective date because he was unable to maintain substantially gainful employment due to his service-connected disabilities, to include his service-connected back disability, prior to August 3, 2009 (the date of his TDIU claim).  Because adjudication of the Veteran's increased rating claim for his back disability (and his increased rating claim for his service-connected right ankle disability, which is currently on appeal but not yet ripe for adjudication) will likely impact adjudication of his TDIU claim, these claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two issues are inextricably intertwined when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following:

1. The AOJ should ask the Veteran to identify the provider(s) of any and all private evaluations and/or treatment he has received for his service-connected back disability and to provide authorizations for VA to obtain the complete records of all such private evaluations and treatment.  The AOJ should obtain for the record the complete clinical records of all evaluations and treatment (records of which are not already associated with the record) from the providers identified.

2.  The AOJ should obtain for the record the complete clinical records of all VA evaluations and treatment the Veteran has received for his service-connected back disability (i.e., update to the present records of his VA treatment for all his back disability).

3. The AOJ should arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected back disability, and for a supplemental retrospective medical opinion as to the severity during the entire appeal.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed.  Specifically, the VA examiner should address the following:

(a)  Provide range of motion and repetitive motion findings in degrees for the low back in active AND passive motion and weight-bearing AND non-weight-bearing. If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

(b) State whether there is objective evidence of pain on range of motion and after repetitive motion testing, including the degrees at which pain begins and ends.

(c) Provide a retrospective opinion regarding the range of motion of the low back in active AND passive motion and weight-bearing AND nonweight-bearing, and an estimated degree of additional range of motion loss due to pain on use or during flare-ups.  If the examiner is unable to provide a retrospective opinion, he or she should clearly explain why that is so.

(d) Note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors, including retrospectively by providing observed or estimated degree of additional range of motion loss due to pain on use or during flare-ups.  

(e) Specifically note whether the spine is ankylosed, and indicate whether there are any further related neurological manifestations and if so, their nature and severity. 

(f) Indicate whether there is, or HAS BEEN AT ANY TIME DURING THE APPEAL PERIOD, related intervertebral disc disease (and if so, whether there have been incapacitating episodes of such with doctor-prescribed bed rest, and their frequency and duration).

4.  The AOJ should then review the record and re-adjudicate the claims.  If either remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on remanded matters.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  Remanded matters must be handled expeditiously.  38 U.S.C.A. §§ 5109B, 7112 (2014).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a Board decision can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C.A. § 7252 (West 2014).  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b) (2016).




